Citation Nr: 1411215	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  98-00 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin disabilities, including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from December 1954 to September 1956.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a March 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board affirmed the RO's March 1997 rating decision in January 2005.  The Veteran then appealed the Board's January 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2005, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this matter to the Board for compliance with the instructions in the Joint Motion.  The Board remanded this claim in December 2005 for compliance with the instructions in the Joint Motion.

Subsequently, the Veteran's claim was again before the Board in February 2009, April 2011 and April 2012.  In those instances, the Board remanded the Veteran's claim for additional development and due process consideration.  The case was returned to the Board for appellate consideration.

Additional evidence has been associated with the claims file subsequent to the last Supplemental Statement of the Case (SSOC) issued on February 4, 2014.  Specifically, a letter from the Veteran's representative was received on February 12, 2014.  This evidence has been reviewed and is cumulative of the evidence already of record, as it is essentially similar to the letter from the Veteran's representative received on February 3, 2014 that was considered in the February 4, 2014 SSOC.  Therefore, a waiver of RO consideration is not required and there is no prejudice for the Board to proceed.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

The RO has not complied with the Board's April 2012 remand directives and remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders). 

The Veteran contends that his skin disabilities are the result of ionizing radiation exposure in-service.  He asserts that he was exposed to such radiation while stationed in the Savannah River Defense Area.  

The Board's April 2012 remand directives included instructions to obtain a dose estimate from VA's Under Secretary for Health that contemplates that the Veteran lived on the grounds of Savannah River Defense Area for approximately two years between 1955 and 1957.    

Subsequent to the Board's April 2012 remand, in April 2012 the RO contacted the Director of Compensation and Pension Services in an effort to comply with the Board's April 2012 remand directives.  In July 2012, the Director, Compensation Services contacted VA's Under Secretary for Health to prepare a dose estimate in compliance with the Board's April 2012 remand.  In August 2012, the Director, Post 9-11 Environmental health Program (presumably at the direction of VA's Under Secretary for Health) replied to the Director, Compensation Service that "[t]he case is returned without action" and "[w]e cannot reconstruct a dose based on the Veteran's claim of onsite residence at the Savannah River Defense Area from 1955 to 1956.  Research indicates that an Army unit (425th AAA Battalion) may have been assigned in the vicinity of Aiken, South Carolina during that time frame, but no data exists for determining doses to any type of individual who may have resided on the site full time".  The reply from the Director, Post 9-11 Environmental health Program also recommended sending the case to the Army Public Health Command for evaluation and a radiation dose reconstruction.  An undated letter from the Director, Compensation Service to the RO (seemingly incorrectly sent to the Denver, Colorado RO, rather than the correct Waco, Texas RO) informed the RO of the information provided by the Director, Post 9-11 Environmental health Program in August 2012.  The Director, Compensation Service instructed the RO to return the claims file to them for an opinion once a dose reconstruction was received from the Army Public Health Command. 

The RO subsequently attempted to contact the Army Public Health Command by an October 2012 letter.  A note in the claims file stated that this request was forwarded to the Proponency Office for Preventive Medicine - San Antonio and the RO attempted to contact this office in January 2013, September 2013 and November 2013 letters, as well as in January 2014 by phone.  All efforts were unsuccessful.  

In January 2014, the RO informed the Veteran that "all efforts to obtain records have been exhausted and further efforts to obtain the records would be futile and based on the facts, the records either do not exist or are irretrievable".  In a February 3, 2014 letter, the Veteran's representative argued that VA "cannot merely give up trying to obtain a proper dose estimate", as it is being requested under 38 C.F.R.     § 3.311 (2013), rather than 38 C.F.R. § 1.557(d) (2013) or 38 C.F.R. § 3.159(d) (2013).  The Veteran's representative also stated that the Boards April 2012 remand instructions have not been completed and the "Under Secretary for Health must make a dose estimate based upon the evidence of record".  The RO issued a Supplemental Statement of the Case (SSOC) on February 4, 2014, again denying entitlement to service connection for a skin disability, including as due to exposure to ionizing radiation.  

The Board's April 2012 remand directives required a dose estimate to be obtained.  As no such estimate was obtained, the RO has not complied with the Board's April 2012 remand directives and thus remand is unfortunately again required for further development.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Applicable to the Veteran's claim, 38 C.F.R. § 3.311(a)(1) (2013) requires that "an assessment will be made as to the size and nature of the radiation dose or doses".  Also applicable to the Veteran's claim, 38 C.F.R. § 3.311(a)(2)(iii) (2013) provides that the Under Secretary for Health "will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies".   As such, a dose estimate must be obtained.     

Further, in accordance with 38 C.F.R. § 3.311(b) (2013), before adjudication, the claim "will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section."  38 C.F.R. § 3.311(c)(1) (2013) requires that the Under Secretary for Benefits, which may request an advisory medical opinion from the Under Secretary for Health, inform the RO whether it is at least as likely as not or whether there is no reasonable possibility that the Veteran's disease resulted from in-service radiation exposure.  After obtaining a dose estimate, the claim must be referred to the Under Secretary for Benefits.  

The Board notes that 38 C.F.R. § 3.311(c)(2) (2013) provides that "[i]f the Under Secretary for Benefits, after considering any opinion of the Under Secretary for Health, is unable to conclude whether it is at least as likely as not, or that there is no reasonable possibility, the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall refer the matter to an outside consultant in accordance with paragraph (d) of this section."  

The Board is incredibly sympathetic to the Veteran with regards to the longevity of this claim.  As outlined above, however, further development is necessary and remand is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Consider whether in accordance with M21-1MR, Part IV, Subpart ii, Chapter 1, Section C, Topic 7, "a", the case should be transferred to the Jackson Regional Office.

2.  In accordance with 38 C.F.R. § 3.311(a)(1) (2013), obtain a dose estimate that contemplates that the Veteran lived on the grounds of Savannah River Defense Area for approximately two years between 1955 and 1957; the Veteran did not have occupational exposure and was not merely in close proximity to the area.  38 C.F.R.               § 3.311(a)(2)(iii) (2013) provides that the Under Secretary for Health "will be responsible for preparation of a dose estimate".    

3.  After completion of the above, in accordance with 38 C.F.R. § 3.311(b) (2013) and 38 C.F.R. § 3.311(c) (2013), refer the claim to the Under Secretary for Benefits to determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's skin disabilities (other than lipomas), including basal cell and squamous cell carcinomas, are related to the Veteran's service, including ionizing radiation exposure.  The opinion should be based on a dose estimate which contemplates that the Veteran lived on the grounds of Savannah River Defense Area for approximately two years between 1955 and 1957, not merely in close proximity to the area or during working hours.

Per 38 C.F.R. § 3.311(c) (2) (2013), if the Under Secretary for Benefits is unable to provide a determination to the above inquiry, it must refer the matter to an outside consultant in accordance with 38 C.F.R. § 3.311(d) (2013).   

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and their representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



